ORDER
This matter came before the Supreme Court on April 4, 1995, pursuant to an order directing the parties to appear and show cause why the issues raised in the appeal should not be summarily decided. After hearing the arguments of counsel and examining the memoranda submitted by the parties, we are of the opinion that cause has not been shown and that this matter should be summarily decided.
The defendant, Gerald Decelles (Decelles), appeals from an award of attorney’s fees to plaintiff, St. Jean Place Condominium (St. Jean), in the amount of $8,700. On appeal Decelles asserts that the award is egregious. St. Jean counters that the motion justice properly considered all of the relevant factors when he determined the amount of attorney’s fees.
This court has held that the determination of whether an attorney’s fee is reasonable requires particular facts in the form of affidavits or testimony upon which the trial court may premise a decision. Colonial Plumbing & Heating Supply Co. v. Contemporary Construction Co., 464 A.2d 741 (R.I.1983).
In the instant case we are of the opinion that there was sufficient evidence presented to the motion justice by St. Jean Place upon which to support the fee awarded. This ease has an extensive history and required a sub*629stantial amount of discovery in both the District Court and Superior Court. It should have been disposed of relatively quickly, but because of resistance by Decelles to St. Jean’s claim, to which he had no meritorious defense, it lasted well over four years. In light of these facts we believe the legal fees awarded were fair and reasonable.
For the foregoing reasons, Decelles’ appeal is denied and dismissed and the judgment appealed from is affirmed.